 1
 2
                                                   JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ALFONSO MUNOZ ALEGRIA,              ) Case No. ED CV 18-1989-DSF (SP)
                                         )
12                       Plaintiff,      )
                                         )
13                 v.                    )           JUDGMENT
                                         )
14   RIVERSIDE COUNTY, et al.,           )
                                         )
15                   Defendants.         )
     _____________________________       )
16
17        Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Complaint and this action are
20 dismissed with prejudice.
21 O
22 Dated: December 5, 2019
23
24                                     _______________________________
25                                     HONORABLE DALE S. FISCHER
                                       UNITED STATES DISTRICT JUDGE
26
27
28
